The petitioner says that he is illegally restrained of his liberty by Henry Law, sheriff of Blaine county; that the cause of his restraint is that the petitioner was convicted of the illegal sale of intoxicating liquor in the state of Louisiana, and was sentenced to serve a term of 30 days in jail and to pay a fine of $300; that he served the jail sentence and worked on the parish roads and highways for a period of 3 months, when the sheriff of the parish voluntarily discharged the petitioner, in order that he might arrange for the balance of the fine, amounting to $200; that thereupon the petitioner came to his home in Watonga, where he undertook to raise sufficient money to pay the fine, but was unable to do so; that thereafter the Governor of Louisiana issued a requisition for his return to that state, and the petitioner was taken into custody and incarcerated in the jail of Blaine county, where he was kept for a period of 14 days, awaiting the arrival of the authorities from Louisiana, and then released; that again the petitioner was arrested on demand of the Louisiana sheriff, and again placed in the jail of Blaine county, and he now asks that a writ of habeas corpus issue, and that he be given his liberty. Upon the showing made and the evidence heard, the court finds that this is an effort to collect a fine in the nature of a debt, and that the writ should be and is hereby allowed, and the petitioner discharged.